Citation Nr: 1022584	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  07-11 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
gastric ulcer disability prior to April 11, 2007.

2.  Entitlement to a rating in excess of 40 percent for a 
gastric ulcer disability after April 11, 2007.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Ganz


INTRODUCTION

The Veteran had active military service from October 1986 to 
March 1990 and January 1991 to August 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which, granted the Veteran a 100 percent evaluation for 
surgical treatment of gastric ulcers necessitating 
convalescence from June 27, 2005 to August 1, 2005, and 
thereafter continued the Veteran's 20 percent evaluation, and 
denied entitlement to TDIU.

An August 2009 rating decision increased the Veteran's rating 
for gastric ulcers to 40 percent disabling, effective April 
11, 2007.  

The issues have been recharacterized to comport to the 
evidence of record.  

The March 2006 rating decision on appeal granted the Veteran 
a 100 percent rating for surgical treatment of gastric ulcers 
necessitating convalescence from June 27, 2005 to August 1, 
2005, pursuant to 38 C.F.R. § 4.30.  The 100 percent 
evaluation was not a schedular rating.  The February 2007 
statement of the case (SOC) and April 2007 Form 9 substantive 
appeal to the Board indicate that the Veteran did not file a 
substantive appeal regarding the temporary total evaluation 
issue, and that issue is not before the Board.  See 38 C.F.R. 
§ 20.202.

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing at the RO in March 2010.  A transcript of 
the hearing is of record.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 and Supp. 2009).

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to April 11, 2007, the Veteran's gastric ulcer 
disability did not manifest anemia or recurrent 
incapacitating episodes averaging 10 days or more at least 
four times or more in any one year.  

2.  After April 11, 2007, the Veteran's gastric ulcer 
disability did not manifest hematemesis, melena, or anemia 
productive of a definite impairment in health.  


CONCLUSIONS OF LAW

1.  Prior to April 11, 2007, the criteria for a rating in 
excess of 20 percent for a gastric ulcer disability have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 
4.114, Diagnostic Code (DC) 7305 (2009).

2.  After April 11, 2007, the criteria for a rating in excess 
of 40 percent for a gastric ulcer disability have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 
4.114, Diagnostic Code (DC) 7305 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant with pre-adjudication notice by 
letter dated in October 2005, and post-adjudication notice by 
letter dated in March 2006.  While notice pursuant to Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) was not provided prior 
to the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in a February 2007 SOC, 
and April 2009 and August 2009 supplemental statements of the 
case (SSOCs), following the provision of notice.  The Veteran 
has not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.

The notification substantially complied with the specificity 
requirements of Dingess, 19 Vet. App. at 473, identifying the 
five elements of a service connection claim, and; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim, and the relative 
duties of VA and the claimant to obtain evidence.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination).

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, and afforded the Veteran 
medical examinations as to the severity of her service 
connected disability.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the Veteran's claim file; and the Veteran has 
not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran seeks a higher evaluation for her gastric ulcer 
disability.  At her March 2010 hearing she testified that her 
disability is painful and requires medications.  She also 
contends that she has had weight loss following her 
pyloroplasty, diarrhea, fatigue, weakness, and circulatory 
syndromes.  A March 2006 statement from the Veteran's husband 
notes that he witnesses the debilitating effects of her 
disabilities daily.  

In April 1998, the RO granted service connection for gastric 
ulcers, assigning a non-compensable evaluation effective 
October 14, 1997, under 38 C.F.R. § 4.114, DC 7305.  A 
February 2000 SSOC increased the Veteran's evaluation for 
stomach ulcers to 20 percent disabling, effective October 14, 
1997 under 38 C.F.R. § 4.114, DC 7305.  The March 2006 rating 
decision on appeal granted the Veteran a 100 percent 
evaluation for surgical treatment of gastric ulcers 
necessitating convalescence from June 27, 2005 to August 1, 
2005, and thereafter continued the Veteran's 20 percent 
evaluation.  An August 2009 rating decision increased the 
Veteran's rating for gastric ulcers to 40 percent disabling, 
effective April 11, 2007, under 38 C.F.R. § 4.114, DC 7305.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.97.

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection or 
on appeal of a subsequent denial of an increased rating, it 
may be found that there are varying and distinct levels of 
disability impairment severity during an appeal.  So, staged 
ratings (different disability ratings during various time 
periods) are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's gastric ulcer disability has been evaluated 
under Diagnostic Code 7305, which provides for a 60 percent 
evaluation for severe ulcer disease with pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.  A 40 percent evaluation is assigned for moderately 
severe ulcer disease with symptoms which are less than severe 
but with impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year.  A 20 
percent evaluation is assigned for moderate ulcer disease 
with recurring episodes of severe symptoms two or three times 
a year averaging 10 days in duration; or with continuous 
moderate manifestations.  38 C.F.R. § 4.114, DC 7305.

VA regulations provide that, for purposes of evaluating 
conditions in 38 C.F.R. § 4.114, the term "substantial weight 
loss" means a loss of greater than 20 percent of the 
individual's baseline weight, sustained for three months or 
longer; and the term "minor weight loss" means a weight loss 
of 10 to 20 percent of the individual's baseline weight, 
sustained for three months or longer.  The term "inability to 
gain weight" means that there has been substantial weight 
loss with inability to regain it despite appropriate therapy.  
"Baseline weight" means the average weight for the two-year-
period preceding onset of the disease.  38 C.F.R. § 4.112.

Diagnostic Code 7304, gastric ulcers, is evaluated under 
Diagnostic Code 7305.  Diagnostic Code 7305 is deemed by the 
Board to be the most appropriate code because it pertains 
specifically to the disability at issue.  The only other 
potentially applicable code is DC 7308, which provides 
ratings for postgastrectomy.  See 38 C.F.R. § 4.114.  
"Gastrectomy" means an excision of all or part of the 
stomach; also called gastric resection.  See Dorland's 
Illustrated Medical Dictionary 773 (24th ed., 1994).  The 
competent medical evidence of record indicates that the in 
June 2005 the Veteran had a pyloroplasty.  "Pyloroplasty" 
means an incision in the pyloris and reconstruction of a 
channel through it, such as to relieve obstruction or 
accelerate gastric emptying.  See Dorland's Illustrated 
Medical Dictionary 1583 (24th ed., 1994).  Given that there 
is no medical evidence of record indicating that the Veteran 
has had excision of any of the stomach itself, DC 7308 is not 
for application.  See 38 C.F.R. § 4.114.  

A.  Rating in Excess of 20 Percent Prior to April 11, 2007

A November 2004 private treatment record notes that an 
esophagogastroduodenoscopy (EGD) procedure was conducted and 
impressions of active gastric antral ulcer, no gastric outlet 
obstruction, otherwise negative upper GI series, were given.  

A December 2004 private medical record notes that the Veteran 
had an EGD with biopsy for pathology.  The indications for 
the procedure were complaints of abdominal pain and weight 
loss.  Recent upper GI suggests gastric ulcer in the antral 
region.  Assessments of reflux with possible Barrett's, 
distal esophagus, biopsy done for pathology, gastric ulcers 
times two, antral region, posterior wall, and normal duodenum 
were given.  

January 2005 private treatment records note that the Veteran 
complained of vomiting and weight loss.  It was noted that 
the Veteran did not have difficulty swallowing, heartburn, 
chronic cough, chest pain, recent change in bowel movement, 
blood or black bowel movements, or leg swelling, but that she 
did have regurgitation, was full quickly after meals, loss of 
appetite, nausea, vomiting, abdominal pain, constipation, and 
diarrhea and that she recently lost 40 pounds.  

June 2005 private treatment records note that the Veteran 
presented with nausea and vomiting since October 2004.  The 
vomiting is non-bloody and non-bilious, and occurs within 
half an hour of eating and consists of undigested food.  She 
has also lost 30 pounds since October.  An assessment of 
recommend pyloroplasty was given.  

A private hospital report dated June 27, 2005, notes that the 
Veteran had surgery.  

A VA examination was conducted in September 2005.  The 
examiner noted a review of the claim file.  The Veteran 
described daily abdominal pain.  She does not have 
distention, nausea, or vomiting.  A physical examination 
revealed that the Veteran's most recent endoscopy shows no 
ulcer, however an active gastric ulcer was found in November 
2004 and has healed since then.  In the last two months the 
Veteran has gone from 104 pounds to 101 pounds.  She has 
tried to gain weight unsuccessfully.  There were no signs of 
anemia.  Conjunctive and tongue are normal in color, however 
the Veteran appears thin, with an ashy skin tone.  There is 
dull tenderness to the left upper quadrant and sharp 
tenderness to the left lower quadrant.  The abdomen is non-
distended.  An EGD procedure from May 2005 gave an impression 
of normal esophagus, stomach, duodenum, but a moderately 
deformed and fully distensible pylorus.  An upper 
gastrointestinal (GI) series from November 2004 revealed 
findings compatible with an active gastric antral ulcer.  
Diagnoses of gastric ulcer disease and residuals of pyloric 
stenosis were given.  

A VA examination was conducted in January 2007.  The 
Veteran's claim file was reviewed.  The examiner noted that 
the Veteran underwent a pyloroplasty in June 2005.  The 
Veteran denied hemtemesis or melena or circulatory 
disturbances after meals or hypoglycemic reactions.  She has 
diarrhea two or three times per day.  She denies 
constipation, but reported chronic severe abdominal pain on a 
daily basis.  A physical examination revealed that, per her 
reports, the Veteran's most recent endoscope in May 2005 and 
upper GI study in November 2004 show that she had a 
moderately deformed and fully distensible pylorus, otherwise 
the esophagus, gastroesophageal junction, stomach, and 
duodenum were normal.  The examiner noted that there were no 
outward signs of anemia.  The Veteran has actually gained 
weight since her last examination and currently weighs 119 
pounds.  She has some tenderness to palpitation of the left 
upper quadrant and some tender areas in the right and lower 
quadrants bilaterally.  The examiner noted that today's 
studies included an upper GI series.  The esophagus, stomach, 
and duodenum appear normal, except for a patchoulis pylorus, 
post pyloroplasty.  No active ulcer crater identified.  
Diagnoses of gastric ulcer disease and residuals of pyloric 
stenosis were given.  

On the whole, prior to April 11, 2007, the evidence more 
nearly approximates the criteria for a 20 percent, rather 
than a 40 percent, rating.  Under DC 7305 a 40 percent 
evaluation is assigned for moderately severe ulcer disease 
with symptoms, which are less than severe, but with 
impairment of health manifested by anemia and weight loss or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.  38 C.F.R. § 
4.114.  The medical evidence prior to April 11, 2007, does 
not demonstrate that the Veteran has anemia or manifestations 
of anemia.  Likewise, although the Board does not wish to 
minimize the effects of the Veteran's disability, other than 
her June 27, 2005, surgery, which has been separately 
compensated with a 100 percent rating pursuant to 38 C.F.R. 
§ 4.30, the medical evidence of record does not show that the 
Veteran has had incapacitating episodes of 10 days or more at 
least four times in any one year during the pendency of her 
claim.  Thus, prior to April 11, 2007, the Veteran is not 
entitled to a rating in excess of 20 percent for her gastric 
ulcer disability.  See 38 C.F.R. § 4.114, DC 7305.

B.  Rating in Excess of 40 Percent after April 11, 2007

April 2007 private treatment records note that the Veteran 
had a diagnostic laparoscopy and was given pre and post 
operative diagnoses of left lower quadrant abdominal pain.  
Private treatment records dated later in April 2007 note that 
the Veteran is still having pain and the treating clinician 
noted that there is nothing he can do for her at this time.  

October 2007, January 2008, and June 2008 private treatment 
records note GI and abdominal pain.

A July 2008 private treatment record notes that an EGD 
procedure was performed, and that associated diagnoses were 
diarrhea and loss of weight.  Impressions of hiatus hernia, 
fluid in stomach, erythermatous mucosa in stomach and antru, 
pyloroplasty, and normal duodenum were given.  

A June 2008 private treatment record indicates that the 
Veteran's weight decreased from approximately 130 pounds in 
June 2007 to 106 pounds in June 2008.  

On the whole after April 11, 2007, the evidence more nearly 
approximates the criteria for a 40 percent, rather than a 60 
percent, rating.  Under DC 7305 a 60 percent evaluation is 
assigned for severe ulcer disease with pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.  See 38 C.F.R. § 4.114.  After April 11, 2007, the 
medical evidence of record does not demonstrate that the 
Veteran has anemia or manifestations of anemia.  Nor does the 
medical evidence of record after April 11, 2007 demonstrate 
that the Veteran has hemtemesis or melena.  The Board does 
not wish to minimize the effects of the Veteran's disability 
and does note her symptoms, including weight loss.  However, 
the Veteran's disability does not manifest those symptoms of 
the next higher 60 percent rating.  Thus, after April 11, 
2007, the Veteran is not entitled to a rating in excess of 40 
percent for her gastric ulcer disability.  See 38 C.F.R. § 
4.114, DC 7305.

At no time prior to April 11, 2007, has the Veteran's gastric 
ulcer disability met or nearly approximated the criteria for 
a rating in excess of 20 percent; and at no time after April 
11, 2007, has the Veteran's gastric ulcer disability met or 
nearly approximated the criteria for a rating in excess of 40 
percent; thus further staged ratings are not for application.  
See Hart, 21 Vet. App. at 505.

The Veteran genuinely believes that the severity of her 
gastric ulcer disability merits a higher rating.  However, as 
a layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as 
complex as the severity of her service-connected disability, 
and her views are of no probative value.  And, even if her 
opinion was entitled to be accorded some probative value, it 
is far outweighed by the detailed opinions provided by 
various medical professionals, which show that the criteria 
for a rating in excess of 20 percent prior to April 11, 2007, 
and a rating in excess of 40 percent after April 11, 2007, 
for her gastric ulcer disability have not been met.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Gilbert, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.71a. 

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and increased ratings for a 
gastric ulcer are not warranted.  See Gilbert, supra; 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Nor does the Veteran qualify for extra-schedular 
consideration for her service-connected disability. In 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of an extra-schedular evaluation is 
made.  38 C.F.R. § 3.321(b)(1).  There is a three-step 
analysis for determining whether an extra-schedular 
evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 
(2008).  First, there must be a comparison between the level 
of severity and symptomatology of the Veteran's service-
connected disability and the established criteria found in 
the rating schedule to determine whether the Veteran's 
disability picture is adequately contemplated by the rating 
schedule.  Id.  If not, the second step is to determine 
whether the claimant's exceptional disability picture 
exhibits other related factors identified in the regulations 
as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) 
(governing norms include marked interference with employment 
and frequent periods of hospitalization).  If the factors of 
step two are found to exist, the third step is to refer the 
case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service for a determination 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extra-schedular rating.  Id.

The record does not establish that the rating criteria are 
inadequate.  To the contrary, the very symptoms that the 
Veteran describes, such as weight loss, vomiting, diarrhea, 
and abdominal pain, and the findings made by the various 
health professionals, are the symptoms included in the 
criteria found in the rating schedule for gastric ulcers.  As 
discussed above, when the Veteran's symptoms and the effects 
of her gastric ulcer disability are compared to the criteria 
in the ratings schedule, the 20 percent rating prior to April 
11, 2007, and the 40 percent rating after April 11, 2007, 
accurately reflect the level of severity of her disability.  
The schedular criteria are not inadequate for rating this 
Veteran's disability, and therefore an extra-schedular 
evaluation is not appropriate.  












ORDER

Entitlement to a rating in excess of 20 percent for a gastric 
ulcer disability prior to April 11, 2007, is denied.

Entitlement to a rating in excess of 40 percent for a gastric 
ulcer disability after April 11, 2007, is denied.


REMAND

The Veteran seeks entitlement to TDIU.  She claims that she 
cannot work due to her service connected disabilities and the 
debilitating medications she takes to treat her pain.  

The Veteran is currently service connected for a gastric 
ulcer disability, rated as 40 percent disabling, a 
hysterectomy with bilateral salpingo-oophorectomy, rated as 
50 percent disabling, migraine headaches, rated as 30 percent 
disabling, and residuals of stress fracture of left foot and 
residuals of laparoscopic examination, which are both rated 
as non-compensable.  The Veteran's combined rating is 80 
percent.  

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation, 
or, with less disability, if certain criteria are met.  38 
C.F.R. §3.340.  Where the schedular rating is less than 
total, a total disability rating for compensation purposes 
may be assigned when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  

The Veteran meets the numerical requirements concerning the 
evaluation of her disabilities as required by38 C.F.R. § 
4.16(a);  however there is no medical evidence of record 
indicating whether the Veteran's service-connected 
disabilities render her unable to secure or follow a 
substantially gainful occupation.  In January 2007 the RO 
scheduled the Veteran for a VA examination to determine the 
severity of her headache disability.  The Veteran has not 
claimed an increased rating for this disability, nor is that 
issue currently pending at the RO or Board.  In that 
examination report it is noted that the Veteran does not 
work, however no opinion regarding the Veteran's 
employability was offered.  

There is insufficient medical evidence for the Board to 
decide the Veteran's TDIU claim and a VA medical examination 
must be provided.  See 38 C.F.R. § 3.159 (c).

The appellant is hereby notified that it is her 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1.  Schedule the Veteran for a VA medical 
examination to determine her 
employability.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that the Veteran's 
service-connected disabilities, including 
medications she takes to treat these 
disabilities, by themselves render her 
unable to secure or follow a substantially 
gainful occupation.  

The Veteran is currently service connected 
for a gastric ulcer disability, rated as 
40 percent disabling; a hysterectomy with 
bilateral salpingo-oophorectomy, rated as 
50 percent disabling; migraine headaches, 
rated as 30 percent disabling; and 
residuals of stress fracture of left foot 
and residuals of laparoscopic examination, 
both of which are both rated as non-
compensable.  

A complete rationale must be provided for 
all opinions.  The examiner is advised 
that advancing age, any impairment caused 
by conditions that are not service 
connected, and prior unemployability 
status must be disregarded when 
determining whether a Veteran currently is 
unemployable.  The claim folder must be 
made available to the examiner for review 
in conjunction with the examination.  

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).








______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


